EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Eric D. Morehouse (Reg. No. 38,656) on March 10, 2021.

12. (Currently Amended) A method of retrieving data from a data source, the method comprising: 
receiving a set of display options, a first set of data retrieval filters and a selection option from a user via a user interface, wherein the set of display options and the first set 2Attorney Docket No.: 5078-0005 U.S. Patent Application No.: 15/224,404of data retrieval filters correspond to the data source, and wherein the selection option corresponds to a second XML configuration file; 
embedding the first set of data retrieval filters, the set of display options and the selection option into a first XML configuration file; 
selecting the second XML configuration file based on the selection option, the second XML configuration file further comprising a second set of data retrieval filters;
retrieving a set of data from the data source in accordance with the first set of data retrieval filters embedded in the first XML configuration file and the second set of data retrieval filters specified in the second XML configuration file; 
storing the set of data in a database in accordance with a predefined format; and
generating one or more portlets to display the set of data to the user in accordance with the set of display options, 
wherein the first set of data retrieval filters and the second set of data retrieval filters include at least one of IP addresses, subnet masks, domain name server addresses, host name and suffix, execution parameters, and system information pertaining to the user.

17. (Currently Amended) A system for exchanging data between a user and a data source, the system comprising: 
a portal configured to receive a data source query from the user, the data source query corresponding to a data source; 
a processor configured to generate a first XML configuration file based on the data source query, the first XML configuration file including a set of display options, a first set of data retrieval filters and a selection option indicative of at least one of a memory location of a second XML configuration file, the second XML configuration file further comprising a second set of data retrieval filters; and 
a portal server communicably coupled to the portal, the portal server configured to: 
retrieve the second XML configuration file from the memory location specified in the selection option; 
retrieve a set of data from the data source in accordance with the first set of data retrieval filters embedded in the first XML configuration file and the second set of data retrieval filters specified in the second XML configuration file; 
store the set of data in a database in accordance with a predefined format; and
generate one or more portlets to display the set of data on the portal in accordance with the set of display options, 
wherein the first set of data retrieval filters and the second set of data retrieval filters include at least one of IP addresses, subnet masks, domain name server addresses, host name and suffix, execution parameters, and system information pertaining to the user.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the July 24, 2020 Office Action, inter alia, claims 1, 8,  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Myerson et al. U.S. Patent Publication (2008/0270469; hereinafter: Myerson) in view of Charlot et al. U.S. Patent Publication (2015/0058317; hereinafter: Charlot) and further in view of Reutter U.S. Patent Publication (2014/0137243; hereinafter: Reutter). Application cancel claims 1-11 to move the case towards allowance because the Examiner allowed claims 12-20. Therefore, the Examiner has moved the case to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152